Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 1 of 14 PagelD# 6017

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
MULTI-HOUSING TAX CREDIT
PARTNERS XXX,
Plaintiff,
Vv. Civil Action No. 3:20-cv-612

ALEXANDER DAIRY ASSOCIATES,
LLC,
Defendant.
OPINION

The plaintiff, Multi-Housing Tax Credit Partners XXX (“Multi-Housing” or “Multi-
Housing Partners”), and the defendant, Alexander Dairy Associates, LLC (“Alexander Dairy”),
disagree about whether Alexander Dairy properly exercised its option to buy Multi-Housing’s
interest in the limited partnership they operate (the “Purchase Option”).

The parties’ partnership agreement requires them to agree on an appraiser whose appraisal
sets the purchase price of Multi-Housing’s interest in the partnership. Multi-Housing alleges that
Alexander Dairy did not comply with this provision and now improperly claims ownership of
Multi-Housing’s interest in the limited partnership. Alexander Dairy contends that Multi-Housing
approved the appraiser who appraised Multi-Housing’s interest in the partnership, making
Alexander Dairy the owner of Multi-Housing’s interest in the limited partnership.

Alexander Dairy moves for summary judgment on all Multi-Housing’s claims and its

counterclaim.! Because the undisputed facts do not show that Multi-Housing agreed to the

contested appraisal, the Court will deny Alexander Dairy’s motion.

 

' Multi-Housing asserts six claims against Alexander Dairy: breach of contract for
unauthorized valuation of the partnership interests (Count I), breach of contract for violating the
conditions of closing (Count II), breach of fiduciary duties (Count III), declaratory judgment
(Count IV), quiet title (Count VI), and breach of contract for Alexander Dairy’s failure to provide
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 2 of 14 PagelD# 6018

I. BACKGROUND?

A, The Partnership
Alexander Dairy and Multi-Housing operate a limited partnership, Richmond Dairy
Associates, L.P. (the “Limited Partnership”), according to the terms of the Amended and Restated
Agreement of Limited Partnership of Richmond Dairy Associates, L.P., a Virginia Limited

Liability Partnership (the “Limited Partnership Agreement”)? The Limited Partnership

 

operations reports as required by the Limited Partnership Agreement (Count VII). The Court
dismissed Count V—a claim for injunctive relief—on December 18, 2020. (ECF No. 25.)
Alexander Dairy brought a counterclaim against Multi-Housing, alleging breach of contract for
obstructing Alexander Dairy’s exercise of the Purchase Option.

2 Multi-Housing attached a fifteen-page Appendix to its twenty-nine-page opposition brief
to Alexander Dairy’s summary judgment motion. The Appendix includes Multi-Housing’s
response to Alexander Dairy’s statement of undisputed facts and its own statement of undisputed
facts. Multi-Housing incorporates the Appendix by reference into its opposition brief, making the
combined document forty-four pages.

This violates the local rules in two ways. First, by responding to Alexander Dairy’s
statement of undisputed facts in an Appendix instead of in its opposition brief, Multi-Housing
circumvents Local Rule 7(F)(3), which provides that “[e]xcept for good cause shown in advance
of filing, opening and responsive briefs, exclusive of affidavits and supporting documentation,
shall not exceed thirty (30) 8-1/2 inch x 11 inch pages double-spaced.” (emphasis added). If
Multi-Housing believed it had good cause to exceed the thirty-page limit for its opposition brief,
then it should have filed a motion explaining that and asking for leave to file a brief exceeding
thirty pages.

Second, Local Rule 56(B) says that briefs supporting summary judgment motions “shall
include a specifically captioned section listing all material facts as to which the moving party
contends there is no genuine issue.” The opposition brief “shall include a specifically captioned
section listing all material facts as to which it is contended that there exists a genuine issue
necessary to be litigated.” Local Rule 56(B) does not permit the party opposing summary
judgment to file its own statement of undisputed facts. Because Multi-Housing did not move for
summary judgment, it should not have set forth its own statement of undisputed facts.

Despite these violations, the Court considers the full forty-four pages in the interest of
justice.

3 Pursuant to a choice of law provision in the Limited Partnership Agreement, Virginia law
governs this case. See Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th Cir. 2007)
(“Because this action was filed in Virginia, we look to that state’s laws to determine which state’s
laws govern [the parties’] claims. Virginia law looks favorably upon choice of law clauses in a
contract, giving them full effect except in unusual circumstances, none of which exist here.”).

2
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 3 of 14 PagelD# 6019

Agreement establishes Alexander Dairy as the general partner and Multi-Housing as a limited
partner. The Limited Partnership operates the apartment complex known as Richmond Dairy.
B. The Purchase Option
Article XVI of the Limited Partnership Agreement details the Purchase Option. Paragraph
16.1(C) of the Limited Partnership Agreement gives Alexander Dairy the option to buy Multi-
Housing’s interest in the Limited Partnership for a purchase price “equal to the greater of:”

(i) The fair market value of the Limited Partner’s Interest as determined by
appraisal conducted by a member of the Appraisal Institute with note [sic] less than
ten years [of] experience appraising low income housing projects and agreed upon
by the Partners (the appraiser will be instructed to value the Limited Partner’s
Interest assuming continued use of the Property for low income housing, and to
assume that the monthly rental income from the Property will be equal to the lesser
of (1) the average monthly rental income of the twelve complete calendar months
immediately preceding the month in which the General Partner gives notice of its
election to exercise the Option, or (2) the maximum monthly rental income that the
Property would produce based on the gross rents chargeable for rent-restricted units
pursuant to Section 42(g)(2) of the Code as of the date on which the General Partner
gives notice of its election to exercise the Option); or

(ii) A price equal to the sum of: (1) all taxes (“Tax Liability”) which shall be due
and owing by the Limited Partner to any taxing authority, including but not limited
to, the Internal Revenue Service, or its equivalent, and the State of Virginia, arising
out of the Limited Partner’s sale of its Interest in the Partnership to the General
Partner, (2) the present value of all anticipated Tax Credits the Limited Partner has
not yet received, and (3) $100.

(ECF No. 20-1 § 16.1(C).) The valuation method delineated in Paragraph 16(C)(i) applies here.
Paragraph 16.1(E) sets forth the procedure for the closing of the sale of Multi-Housing’s

interest in the Limited Partnership. Among other things, at closing, Multi-Housing must deliver

to Alexander Dairy a duly executed assignment of its rights, title, and interest in the Limited

Partnership, and Alexander Dairy must deliver to Multi-Housing the purchase price in immediately

available funds.
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 4 of 14 PagelD# 6020

C. Alexander Dairy Seeks to Exercise the Purchase Option

On November 8, 2019, Alexander Dairy notified Multi-Housing that it intended to exercise
the Purchase Option and proposed that Knight Dorin & Rountrey (“Knight”) appraise the value of
Multi-Housing’s interest in Richmond Dairy.* Multi-Housing objected to Knight appraising
Richmond Dairy and proposed three alternative appraisers: CBRE, CohnReznick, and
Novogradac. Multi-Housing noted that “[t]he scope of work, special conditions, and definition of
value listed in Knight’s agreement . . . are fine and can be used by the selected appraiser.” (ECF
No. 47-4.)

On January 7, 2020, Alexander Dairy told Multi-Housing that it had hired Novogradac “to
appraise The Dairy, as outlined in our partnership agreement.” (ECF No. 47-5.) The parties,
however, could not agree on the scope of Novogradac’s appraisal. Thus, Alexander Dairy selected
CohnReznick to perform the appraisal, notifying Multi-Housing of the selection on January 17,
2020. Three days later, Alexander Dairy sent Multi-Housing a proposed engagement letter signed
by two CohnReznick employees, Donald Nimey and Patricia M. McGarr. The proposed
engagement letter called for an appraisal both of Multi-Housing’s interest in the Limited
Partnership (a “valuation analysis”) and an appraisal of “the ‘as-is’ fair market value of the fee
simple interest of the real property owned and operated” by the Limited Partnership. (ECF No.
47-9.)

By letter dated January 28, 2020, Multi-Housing informed Alexander Dairy that it would
not agree to this engagement letter because it included two appraisers, one of whom (Nimey)

lacked the qualifications delineated in Paragraph 16.1(C)(i) of the Limited Partnership Agreement.

 

4 Closing had to occur within 130 days of that notification. (See ECF No. 20-1 { 16.1(E).)
Thus, the parties had a closing deadline of March 17, 2020.

4
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 5 of 14 PagelD# 6021

Multi-Housing said it “[was] prepared to agree to an appraisal of the Partnership’s improved real
property [as opposed to a valuation analysis], in accordance with the Partnership Agreement,
conducted solely by Andrew Lines, MAI, also of CohnReznick.” (ECF No. 47-10 (emphasis
added).) Multi-Housing also offered “to come to agreement with [Alexander Dairy] on appropriate
valuation instructions to be delivered to Mr. Lines.” (/d.)

Three days later, Alexander Dairy sent Multi-Housing a revised engagement letter signed
by McGarr and Lines. Like the first engagement letter, the revised engagement letter called for a
valuation analysis and an appraisal of “the ‘as-is’ fair market value of the fee simple interest of the
real property owned and operated” by the Limited Partnership. (ECF No. 47-11.)

Multi-Housing once against refused to agree to the revised engagement letter because it
“appear[ed] to be identical to” the first engagement letter, “containing the same terms and
conditions [Multi-Housing] previously objected to, other than substituting Mr. Lines for Donald
Nimey as one of the two CohnReznick appraisers.” (ECF No. 47-12.) Multi-Housing complained
that the revised engagement letter

identifies the same scope of services as the [first] engagement letter, despite our

objections as most recently stated in [Multi-Housing’s] letter of January 28, 2020—

namely that the appraisal is to be an appraisal of real property only, conducted by

one MAI appraiser, from which the partners can thereby determine the value of the

limited partner interests in accordance with the Partnership Agreement.

(id.) Multi-Housing also expressed concern that, based on a conversation with Lines, “Mr. Nimey
and/or other non-members of the Appraisal Institute would continue to be involved in the appraisal
process and CohnReznick would also complete an appraisal of the limited partner interests using
techniques and methodology that is not utilized in a MAI appraisal.” (/d.) Multi-Housing

reiterated that it “previously agreed to use the scope of work, special conditions, and definition of

value in the” Knight appraisal. (/d.)
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 6 of 14 PagelD# 6022

On February 12, 2020, despite Multi-Housing’s objections, Alexander Dairy decided to
have CohnReznick proceed with the appraisal required by the Limited Partnership Agreement.
Multi-Housing reiterated its disagreement with this a week later. On February 28, 2020, Alexander
Dairy sent Multi-Housing a draft appraisal report from CohnReznick that valued Multi-Housing’s
interest in the Limited Partnership at $675,000.

D. Alexander Dairy Attempts to Close the Sale of Multi-Housing’s Partnership Interest

On March 5, 2020, Alexander Dairy told Multi-Housing that it “is prepared to close on
March 16, 2020, and to deliver at closing the purchase price of $675,000 in immediately available
funds.” (ECF No. 47-15.) Alexander Dairy also shared drafts of two documents required at
closing: an assignment of Multi-Housing’s rights, title, and interest and a post-transfer
indemnification agreement. On March 11, 2020, Multi-Housing informed Alexander Dairy that it
would not close on March 16. The next day, despite Multi-Housing’s objection, Alexander Dairy
told Multi-Housing that it would proceed with its plan to close on the sale of Multi-Housing’s
interest in the Limited Partnership by sending a representative to Multi-Housing’s California
headquarters with the required closing documents. If Multi-Housing “refuse[d] to close . . . then
Alexander Dairy [would] forward the applicable check” to Multi-Housing “and treat the
transaction as fully closed.” (ECF No. 47-18.) On March 13, 2020, Multi-Housing restated that
it would refuse to close on the sale of its partnership interest and would not accept any funds that
purported to represent the purchase price of its partnership interest.

Undeterred by these warnings, Alexander Dairy sent a representative to Multi-Housing’s
offices to close the sale of Multi-Housing’s partnership interest on March 16, 2020. Multi-Housing
refused to meet with Alexander Dairy’s representative. Two days later, Alexander Dairy sent a

letter to Multi-Housing with a check for the purported purchase price, a post-transfer
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 7 of 14 PagelD# 6023

indemnification agreement, and an assignment of Multi-Housing’s interest in the Limited
Partnership. Alexander Dairy claimed to have “fully met the requirements” for the exercise of the
Purchase Option and, therefore, “consider[ed] the transaction closed.” (ECF No. 47-20 (emphasis
in original).) Multi-Housing’s attorney refused delivery of the letter and enclosures. On March
23, 2020, Alexander Dairy sent Multi-Housing’s attorney PDF images of the letter and enclosures
it tried to deliver on March 18, 2020. After the “closing,” Alexander Dairy refused to deliver the
operations reports from the second and third quarters of 2020 (the “operations reports”) as required
by the Limited Partnership Agreement.
II. DISCUSSION?

Alexander Dairy argues that “[i]f this Court determines that the CohnReznick appraisal
was authorized by Multi-Housing Partners and conducted in accordance with the plain language
of the [Limited Partnership Agreement], Counts I through IV and VI of the Supplemental
Complaint fail.” (ECF No. 65, at 16.) The undisputed facts do not show that Multi-Housing
authorized the CohnReznick appraisal. Thus, the Court will deny Alexander Dairy’s summary

judgment motion.

 

> Rule 56 of the Federal Rules of Civil Procedure directs courts to grant summary judgment
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In deciding a summary judgment
motion, the court must draw all reasonable inferences in favor of the non-moving party. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Nevertheless, if the non-moving party fails to
sufficiently establish the existence of an essential element to its claim on which it bears the ultimate
burden of proof, the court should enter summary judgment against that party. Celofex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). Conversely, if “reasonable jurors could find by a preponderance
of the evidence that the plaintiff is entitled to a verdict,” then the court must deny summary
judgment. Anderson, 477 US. at 252.
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 8 of 14 PagelD# 6024

A. Breach of Contract for Unauthorized Valuation of the Partnership Interest (Count I)

Multi-Housing alleges that Alexander Dairy breached the Limited Partnership Agreement
in part because Multi-Housing did not agree to the CohnReznick appraisal.° “The elements of a
breach of contract action are (1) a legally enforceable obligation of a defendant to a plaintiff; (2)
the defendant’s violation or breach of that obligation; and (3) injury or damage to the plaintiff
caused by the breach of obligation.” Filak v. George, 267 Va. 612, 619, 594 S.E.2d 610, 614
(2004). Alexander Dairy argues that Multi-Housing cannot establish the second element—breach.
Specifically, Alexander Dairy contends that Multi-Housing authorized the CohnReznick appraisal
because “CohnReznick was one of the three approved firms that Multi-Housing Partners
authorized Alexander Dairy to use for the appraisal, and . . . Andrew Lines—the appraiser who
signed CohnReznick’s appraisal report—was the appraiser that Multi-Housing Partners insisted
upon.” (ECF No. 47, at 21.)

This argument fails. The undisputed facts do not show that Multi-Housing agreed to the
CohnReznick appraisal merely because it identified CohnReznick as an acceptable appraisal
company and Lines as an acceptable appraiser. Indeed, Multi-Housing repeatedly said that it did
not agree to the CohnReznick appraisal for a variety of reasons, including that having more than
one appraiser conduct the appraisal violated the Limited Partnership Agreement’s unambiguous
provision that “a member of the Appraisal Institute with note [sic] less than ten years [of]

experience appraising low income housing projects” must conduct the appraisal. (ECF No. 20-1

 

® Multi-Housing alleges that Alexander Dairy breached the Limited Partnership Agreement
in many other ways. Because the Court finds that the undisputed evidence does not show that
Multi-Housing agreed to the CohnReznick appraisal, it need not address Multi-Housing’s other
allegations.
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 9 of 14 PagelD# 6025

{ 16.1(C)(i) (emphasis added).)’? Because Multi-Housing did not agree to the CohnReznick
appraisal,® the Court will deny Alexander Dairy’s motion for summary judgment as to Count I.
B. Breach of Contract for Violating the Conditions of Closing (Count I)

Alexander Dairy also argues that Multi-Housing cannot establish breach as to Count II.
Once again, the unresolved dispute about whether Multi-Housing authorized the CohnReznick
appraisal sinks Alexander Dairy’s argument. Alexander Dairy could only exercise the Purchase
Option and close on the sale of Multi-Housing’s interest in the Limited Partnership if it “[was] not
... 1n default under the terms of” the Limited Partnership Agreement. (ECF No. 20-1  16.1.)?
As stated above, the undisputed evidence does not show that Multi-Housing agreed to the
CohnReznick appraisal as required by the Limited Partnership Agreement. Thus, a reasonable fact
finder could conclude that Alexander Dairy had “default[ed] under the terms of” the Limited
Partnership Agreement, preventing it from closing on the sale of Multi-Housing’s interest in the
Limited Partnership. (/d.)

In addition, Alexander Dairy acted, and still acts, as if it closed on Multi-Housing’s interest
in the Limited Partnership, even though it never received an executed assignment of Multi-

Housing’s rights, title, and interest in the Limited Partnership as required by Article XVI Paragraph

 

7 Cf White Oak Power Constructors v. Mitsubishi Hitachi Power Sys. Ams., Inc., No.
3:17¢v355, 2019 WL 3752961, at *3 (E.D. Va. Aug. 8, 2019) (“If the contract is unambiguous,
the court must enforce it as read and cannot consider evidence about its meaning beyond the text
itself.”).

8 The parties dispute whether they had to agree to the appraisal or just to the appraiser. The
Court need not resolve that dispute now. At minimum, the parties had to agree to the appraiser.
And the undisputed evidence shows that did not happen here.

° The Limited Partnership Agreement equates default with breach of the Limited
Partnership Agreement. (ECF No. 2-1 art. I (“‘Event of Default’ means any breach or default of
any covenants, agreements, representations, or warranties of the General Partner . . . in this
Agreement .. . .”).)
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 10 of 14 PagelD# 6026

16.1(E) of the Limited Partnership Agreement. Alexander Dairy says that Multi-Housing bears
the blame for the failure to meet this condition of closing. (See ECF No. 47, at 26; ECF No. 7 {ff
32-35, 40-43.) But that argument misses the point. Even if Multi-Housing’s intransigence
prevented the closing, that would not give Alexander Dairy license to ignore the express provisions
of the Limited Partnership Agreement and act as if it successfully closed on the Purchase Option
when it plainly did not. If Alexander Dairy could do that, then parties to a contract would not need
to rely on courts to enforce their agreements. Instead, they could decide whether a breach occurred
and arrogate to themselves the appropriate remedy.

For these reasons, Multi-Housing has proffered enough evidence for a reasonable fact
finder to determine that Alexander Dairy violated the conditions of closing. The Court, therefore,
will deny Alexander Dairy’s motion for summary judgment as to Count II.

C. Breach of Fiduciary Duties (Count ITI)

Multi-Housing claims that Alexander Dairy breached the fiduciary duties it owes to it by,
among other things, acting as if Multi-Housing no longer had a stake in the Limited Partnership.
(ECF No. 60, at 28.) To establish a prima facie breach of fiduciary duty claim under Virginia law,
Multi-Housing must show “(1) a fiduciary duty, (2) breach, and (3) damages resulting from the
breach.” NorthStar Aviation, LLC v. Alberto, 332 F. Supp. 3d 1007, 1016 (E.D. Va. 2018) (quoting
Informatics Applications Grp., Inc. v. Shkolnikov, 836 F. Supp. 2d 400, 424 (E.D. Va. 2011)).
Alexander Dairy disputes that it breached any fiduciary duties it owes Multi-Housing.

Under the Virginia Uniform Partnership Act (“VUPA”),'° Alexander Dairy owes Multi-

Housing duties of loyalty and care. Va. Code § 50-73.102(A). It also has an obligation of good

 

'0 The provisions of the VUPA apply here because, under the Virginia Revised Uniform
Limited Partnership Act, “[e]xcept as provided in this chapter, a general partner of a limited

10
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 11 of 14 PagelD# 6027

faith and fair dealing. See id. § 50-73.102(D). These duties arise independent of the Limited
Partnership Agreement. See Three Rivers Landing of Gulfport, LP v. Three Rivers Landing, LLC,
No. 7:11¢ev25, 2012 WL 1598130, at *4 (W.D. Va. May 4, 2012) (“Fiduciary duties owed by one
partner to other partners are common law duties and thus independent from duties that may be
imposed under the Partnership Agreement.”).

Here, a reasonable fact finder could determine that Alexander Dairy breached its duties of
loyalty and care and its obligation of good faith and fair dealing by holding itself out as having
closed on Multi-Housing’s interest in the Limited Partnership when Multi-Housing repeatedly
objected to the CohnReznick appraisal and Alexander Dairy did not receive the executed
assignment of rights, title, and interest that it knew it needed to close on the Purchase Option.!!
Accordingly, the Court will deny Alexander Dairy summary judgment on Count III.

D. Declaratory Judgment (Count IV) & Quiet Title (Count VI)

Multi-Housing seeks a declaratory judgment that, among other things, Alexander Dairy
“has not complied with the Purchase Option and thus has not effectuated the purchase of the
Limited Partner’s interests in the Limited Partnership,” “the CohnReznick appraisal is not a valid
appraisal under the Limited Partnership Agreement for use in determining the fair market value of

the Limited Partner’s interests,” and “the Purchase Option cannot be consummated unless and until

 

partnership has the liabilities of a partner in a partnership without limited partners to persons other
than the partnership and the other partners.” Va. Code § 50-73.29(B).

\! See Khader v. Hadi Enters., No. 1:10cv1048, 2010 WL 5300876, at *5 (E.D. Va. Dec.
22, 2010) (“Fiduciary duties create a higher duty of care between parties than do contractual duties.
It follows logically, then, that one who states a claim for breach of contract and pleads the existence
of a partnership has sufficiently pleaded a breach of fiduciary duty.”); Va. Code § 50-73.102(C)
(providing that the duty of care requires a partner “to refrain[] from engaging in grossly negligent
or reckless conduct, intentional misconduct, or a knowing violation of law”).

11
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 12 of 14 PagelD# 6028

a valid appraisal is obtained.” (ECF No. 20-1 § 110.) It also seeks an order quieting title to its
interest in the Limited Partnership.

Alexander Dairy argues that the survival of these claims “hinge upon Multi-Housing
Partners’ allegation that the CohnReznick appraisal is not valid because it does not use” the
distribution waterfall set forth in Paragraph 11.2(B) of the Limited Partnership Agreement. (ECF
No. 47, at 24.) This takes too narrow a view of what will allow Counts IV and VI to survive; these
claims survive so long as uncertainty exists about the owner of Multi-Housing’s interest in the
Limited Partnership.'? For the reasons stated above, such uncertainty does exist. Accordingly, the
Court will deny Alexander Dairy’s motion for summary judgment on Counts IV and VI.

E. Breach of Contract for Failing to Provide Operations Reports (Count VID)

In Count VII, Multi-Housing alleges that Alexander Dairy breached the Limited
Partnership Agreement by failing to provide the required operations reports. (ECF No. 20-1 4
9.3(B).) Alexander Dairy does not dispute that it failed to provide the operations reports.
Nevertheless, it argues that this claim “cannot survive summary judgment because Multi-Housing
Partners has suffered no damages as a result of Alexander Dairy’s alleged breach of contract.”
(ECF No. 47, at 24.) Multi-Housing counters that it could not establish the damages caused by
this breach because Alexander Dairy did not provide the operations reports until the day before

Multi-Housing had to file its opposition to Alexander Dairy’s summary judgment motion.

 

'2 Cf United Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 493 (4th Cir. 1998) (explaining
that courts should entertain declaratory judgment cases (1) “when the judgment will serve a useful
purpose in clarifying and settling the legal relations in issue, and . . . [(2)] when it will terminate
and afford relief from the uncertainty, insecurity, and controversy giving rise to the proceeding.”
(quoting Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 256 (4th Cir. 1996))); Maine v. Adams,
277 Va. 230, 238, 672 S.E.2d 862, 866 (2009) (“[I]n a quiet title action, a plaintiff asks the court
to declare that he has good title to the property in question and compels any adverse claimant to
prove a competing ownership claim or forever be barred from asserting it.”).

12
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 13 of 14 PagelD# 6029

The Court agrees that Multi-Housing’s inability to establish damages with specificity does
not entitle Alexander Dairy to summary judgment on Count VII. If the Court held otherwise, it
would reward Alexander Dairy for its obstinacy. Alexander Dairy admits that it did not provide
Multi-Housing with the operations reports until the Court compelled it do so. But Alexander Dairy
thinks it had the right to withhold the reports because it successfully exercised the Purchase Option,
(see ECF No. 42, at 3); never mind that Multi-Housing sues to contest that very fact. In other
words, Alexander Dairy decided that Multi-Housing’s lawsuit lacks merit and, therefore, it can act
as if it has already won the case. The Court does not condone this sort of self-help. In addition,
Multi-Housing need not prove its contract damages with specificity because the Court can award
Multi-Housing nominal damages if it prevails on Count VII. See Kerns v. Wells Fargo Bank, N.A.,
296 Va. 146, 159, 818 S.E.2d 779, 785 (2018) (noting that under Virginia law a court may award
nominal damages in a contractual dispute when a plaintiff cannot prove its damages with
certainty).!? Thus, the undisputed facts do not entitle Alexander Dairy to summary judgment on
Count VIL.

F. Breach of Contract for Obstructing Alexander Dairy’s Exercise of the Purchase Option
(Counterclaim)

Finally, Alexander Dairy argues that the Court should grant it summary judgment on its
counterclaim because Multi-Housing has “refus[ed] to abide by the terms of the” Limited
Partnership Agreement and obstructed Alexander Dairy’s ability to exercise the Purchase Option.

(ECF No. 47, at 26.) This claims rests on Alexander Dairy’s contention that it “has met all of the

 

'3 See also id. at 159-60, 818 S.E.2d at 785-86 (“Nominal damages are ‘appropriate when
there is a legal right to be vindicated against an invasion that has produced no actual, present loss
of any kind or where, from the nature of the case, some injury has been done but the proof fails to
show the amount.’” (quoting Town & Country Props., Inc. v. Riggins, 249 Va. 387, 399, 457
S.E.2d 356, 399 (1995))).

13
Case 3:20-cv-00612-JAG Document 76 Filed 03/16/21 Page 14 of 14 PagelD# 6030

requirements for the exercise of its Option and has properly effectuated the purchase of the Limited
Partner’s Interest.” (/d.) Because the Court finds that the undisputed evidence does not show that
Alexander Dairy met all the prerequisites for exercising the Purchase Option, it will not grant
summary judgment to Alexander Dairy on its counterclaim.
III. CONCLUSION

For the foregoing reasons, the Court will deny Alexander Dairy’s summary judgment
motion.

The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

 

Richmond, VA United States Distri

Is] dL ae
Date: (6 Marck 2021 John A. Gibney, gy i
t Judg

 

 

 

14
